DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant's election with traverse of Group IV (claims 37-43 with the species, (detected molecule) b. SHON polypeptide; and (additional method steps) a. the sole method of claim 7). in the reply filed on January 24, 2022 is acknowledged.  The traversal is on the ground(s) that “claims 24, 34, 35-37 recite or include at least the following common elements recite or include at least the following common elements: detecting the presence of a polypeptide encoded by secreted hominoid-specific oncogene (SHON polypeptide) and/or an mRNA encoding the SHON polypeptide in a sample obtained from a subject having cancer; and diagnosing the subject as endocrine therapy-responsive if the SHON polypeptide, the mRNA, or both are present in the sample; wherein the SHON polypeptide comprises an amino acid sequence having at least 90% identity to the sequence set forth in SEQ ID NOS: 2, 5, or 6”, see pages 9, 10 and 11 of the Remarks submitted January 24, 2022.  This is found partially persuasive.  Group I (claims 24-33) will be rejoined and examined to the extent the claims read on detecting a SHON polypeptide will be examined with elected Group IV and elected species, b. SHON polypeptide.  However, Group II (claims 34 and 36 (antibody)) and Group II (claims 35 and 36 (complementary DNA primers) will not be rejoined, nor examined at this point in prosecution.
	Moreover, the species elections reading on additional method steps on pages 7 and 9 of the Requirement mailed November 24, 2022 are withdrawn and will be examined.


3.	Claims 24-43 are pending.
	Claims 30, 31, 34-36, 42 and 43, drawn to non-elected inventions and species are withdrawn.
	Claims 1-23 have been cancelled.
	Claims 24, 25 and 27-43 have been amended.
	Claims 24-29, 32, 33 and 37-41 are examined on the merits with species, (detected molecule) b. SHON polypeptide.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	The claimed invention (claims 24-29, 32 and 33) is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or abstract idea) without significantly more. The claim(s) recite(s) detecting the presence of a SHON polypeptide that is at least 90% identical to SEQ ID NO: 2, 5 or 6 in an individual’s sample is indicative of the individual has an endocrine therapy-responsive cancer and has an estrogen receptor (ER)-positive cancer and/or progesterone receptor-positive cancer, as well as prognosis of prolonged disease-free survival and prolonged distant metastasis-free survival. This judicial exception is not integrated into a practical application because gathering information and observing differences between expression of a candidate biomarker and no detection of the candidate biomarker required to use the correlation does not add a meaningful limitation to the method 
	The analysis as set forth in the 2019 Guidance is as follows:
Step 1: Yes, claims are drawn to a method which is one of the four statutory
categories, a process.
Step 2A, prong 1: Yes, the claims recite/describe/set forth a judicial exception. Claims 24-29, 32 and 33 describe the relationship between the presence or detection of a SHON polypeptide sequence at least 90% identical to SEQ ID NO: 2, 5 or 6 and the presence or detection of an ER polypeptide in a subject’s sample correlates to the subject’s cancer responsiveness to endocrine therapy, as well as prolonged disease-free survival and prolonged distant metastasis-free survival.  Furthermore, the claims read on diagnosing, which is a mental step.
Step 2A, prong 2: No, the judicial exception is not integrated into a practical
application. The claims do not rely on or use the exception here. Once the expression of the SHON polypeptide and the ER polypeptide is detected, the individual is deemed to have a endocrine therapy responsive cancer, as well as prolonged disease-free survival and prolonged distant metastasis-free survival. The claims do not use the judicial exception and there are no additional elements or combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Step 2B: There is no inventive concept present in the clams. The steps of analyzing
i.e. data gathering necessary to perform the correlation. The following claims and steps inform one of ordinary skilled in the art the comparison and the presence/amount of SHON polypeptide identifies an individual as sensitive or resistant to endocrine therapy, as well as indicates the individual will have prolonged disease-free survival and prolonged distant metastasis-free survival.  The claims do not recite additional elements that amount to significantly more than the judicial exception. Accordingly, these claims are not be eligible under step 2A or step 2B. 
Claims 24-29, 32 and 33 are drawn to a non-statutory method having a "natural principle" as a limiting element or step without reciting additional elements/steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself. In the instant case, the "natural principle" is: detecting the expression of a polypeptide that is at least 90% identical to a SHON polypeptide sequence set forth in SEQ ID NO: 2, SEQ ID NO: 5 or SEQ ID NO: 6 in a biological sample from an individual.  Detection of said polypeptide is indicative of sensitivity or resistance to an endocrine therapy and the individual’s prolonged disease-free survival and prolonged distant metastasis-free survival. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because assaying for candidate cancer biomarkers does not add significantly more and is not an inventive concept. Because methods for making such determinations were well known in the art, these steps simply tell researchers to engage in well-understood, routine, conventional activity previously engaged in 
A claim that focuses on use of a natural principle must also include additional
elements or steps to show that the inventor has practically applied, and added something
significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Recited elements
such as “diagnosing” and “detecting”, based on the natural principle impose no meaningful limit on the performance of the claimed invention. As set forth the claims do not impose meaningful limits on the performance of the claimed invention. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas). Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the recited natural principle. The claims do not "practically apply" the natural principle; rather, the claims "simply inform" the natural principle to one performing routine active method steps and do not amount to significantly more than the natural principle itself. Thus the technology used by the instant claims is well-known in the art and does not contribute significantly more to the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance and Federal Register
https://www.federalregister.gov/documents/2019/10/18/2019-22782/october-2019-patent-eligibility-guidance-update; and FDsys.gov.

Allowable Subject Matter
6.	Claims 37-41 are allowed to the extent they read on detecting a SHON polypeptide  comprising an amino acid sequence having at least 90% identity to the sequences set forth in SEQ ID NOs: 2, 5 and 6.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she works flexible schedule and can generally be reached 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



25 May 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643